Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-14-00648-CR

                                      Sebastian B. NIXSON,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR3758
                          Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: November 19, 2014

DISMISSED FOR LACK OF JURISDICTION

           Defendant pled nolo contendre to driving while intoxicated-3D/M (repeater) and was

sentenced within the terms of a plea bargain. The trial court imposed or suspended sentence on

August 4, 2014. Because appellant did not file a motion for new trial, the notice of appeal was

due to be filed September 3, 2014. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to

file the notice of appeal was due on September 18, 2014. TEX. R. APP. P. 26.3. Appellant filed

his notice of appeal on September 11, 2014. Appellant did not file a motion for extension of time.
                                                                                     04-14-00648-CR


Accordingly, on September 23, 2014, this court ordered appellant to show cause in writing why

this appeal should not be dismissed for lack of jurisdiction.

       Appellant did not file a response. This court lacks jurisdiction over an appeal of a criminal

conviction in the absence of a timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988); see also

Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (out-of-time appeal

from felony conviction may be sought by filing a writ of habeas corpus pursuant to Texas Code of

Criminal Procedure article 11.07). This appeal is therefore dismissed for lack of jurisdiction.


                                                  PER CURIAM

Do not publish




                                                -2-